Citation Nr: 0125782	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  99-15 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for postoperative residuals 
of a left middle finger infection. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no medical evidence establishing that the 
veteran incurred an additional disability of the left middle 
finger as a result of treatment by the VA.


CONCLUSION OF LAW

The requirements for compensation under the provisions of 
38 U.S.C.A. § 1151 for postoperative residuals of a left 
middle finger infection as a result of treatment by the VA 
have not been met. 38 U.S.C.A. §§ 1151, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.358 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he is entitled to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2001) for post-operative residuals of the left 
middle finger.  Specifically, the veteran alleges that the VA 
failed to provide appropriate treatment in June 1998, which 
caused the veteran's left middle finger infection to worsen, 
requiring surgery.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  This law sets forth requirements 
for assisting a claimant in developing the facts pertinent to 
his or her claim.  In this regard, the Board notes that VA 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the issue on appeal.  The RO 
afforded the veteran a VA examination, as well as obtained 
relevant medical records.  The Statement of the Case provided 
to the veteran and his representative informed him of the 
pertinent laws and regulations and the evidence necessary to 
substantiate his claim.  As such, the Board finds that the 
duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) ("[I]f BVA determines that [an] omission . . . did 
not prejudice the claimant or violate VA's statutory duty to 
assist, BVA [can] properly render a decision on the 
appeal....").

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his own willful misconduct, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service-connected.  See 38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (2000).  In determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury.  Compensation will not be payable for the 
continuance or natural progress of disease or injuries for 
which the hospitalization or treatment was authorized.  See 
38 C.F.R. § 3.358(b).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
3.358(c)(2).  Secondly, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. § 
3.358(c)(3).

Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 § 422(b)(1), (c), 110 Stat. 2926-27 (1996) 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
that were filed on or after October 1, 1997.   See VAOPGCPREC 
40-97 (Dec. 31, 1997).  In this case, because the veteran's 
claim was filed in September 1998, the amended version of § 
1151 is applicable and the veteran must therefore establish 
that he has suffered additional disability as a result of 
negligence or fault on the part of the VA.   

In a September 1998 VA Form 21-4138 (Statement In Support Of 
Claim), the veteran alleges that he sought treatment for his 
middle finger in June 1998 at the VA Medical Center (VAMC), 
but stated that he was not afforded the necessary treatment 
for his finger until July 1998.  The veteran contends that 
the delay in treatment caused him to lose the tip of his 
middle finger and to experience residuals such as numbness.

VA treatment records indicate that the veteran first received 
treatment in June 1998.  The veteran initially complained of 
a swollen and inflamed left index finger after he cleaned 
shellfish.  Examination showed that the finger was swollen 
and warm, the nail was intact, and that there was serous 
discharge at the nail border.  Range of motion was limited.  
The veteran was diagnosed with cellulitis and was prescribed 
Augmentin.  A treatment note from June 1998 show that the 
veteran received a dressing change on his index finger, and 
that examination showed that there was no obvious sign of 
infection and that there was improved range of motion.  The 
note also stated that the veteran refused a return 
appointment, and was advised to call if his finger worsened.  
Another note from June 1998 showed that the veteran reported 
to the VA in order to have a separate wound evaluated.  At 
that time, the veteran complained of a sore under the nail of 
his left middle finger.  According to the note, the physician 
examined the finger, and the veteran requested more 
antibiotics.  However, the physician did not prescribe 
antibiotics, and the finger was cleansed and dressed with 
antibiotic ointment instead.  The records indicate that the 
veteran was seen again the next day, complaining of throbbing 
pain in the left middle finger.  Examination showed that 
there was an infection under the nail of the left middle 
finger, with swelling.  The veteran was diagnosed with 
porphyria cutanea tarda and cellulitis, and was prescribed 
erythromycin.

The veteran returned again for treatment at the VAMC in July 
1998.  At that time, the veteran was assigned to a new 
primary care physician.  Records indicate that the left index 
finger no longer appeared to be infected, but there was a new 
area of infection in the left middle finger.  Examination 
also showed that more than half of the veteran's nail had 
been cut off, and that a portion of the tissue beneath the 
remaining nail was necrotic.  X-rays showed minimal erosive 
changes at the dorsal aspect of the tip of the distal phalanx 
of the second and third fingers.  The veteran was seen again 
in July 1998 for his left middle finger, wherein the veteran 
underwent an irrigation and debridement of the left index and 
middle finger.  A pre-operative counseling form indicated 
that amputation of the left middle finger was possible.  
Removal of the nail plate of the left index finger revealed 
only a hematoma, but removal of the nail plate on the left 
middle finger revealed a necrotic area over the distal 
phalanx contiguous with the bone.  According to the records, 
the distal portion of the distal phalanx was removed.  A 
pathology report of the removed portion showed focal 
osteonecrosis, granulation tissue, fibrosis, and reactive 
bone changes.  Tissue stains for bacteria and fungi were 
negative.  

Following the veteran's surgery, follow-up records dated July 
1998 show that the veteran stated that he had no problems in 
the immediate postoperative period and that his pain had 
progressively decreased in intensity since his surgery.  He 
also stated that he did not have any excessive redness or 
swelling.  The assessment was status-post incision and 
drainage of infection, with excision of nail beds and partial 
excision of the distal phalanx of the middle finger.  The 
veteran's wounds were found to be healing well.  A September 
1998 record indicates that the veteran had paresthesia on the 
tips of both his index and middle fingers with irregular nail 
beds.

In December 1998, the Chief of Staff of the VAMC in Topeka, 
Kansas reviewed the veteran's medical record and other 
relevant evidence for the purpose of determining the nature 
and etiology of the veteran's middle finger disability.  The 
doctor indicated that the veteran had no complaints about his 
left middle finger since September 1998, as indicated by a 
review of treatment notes dated after that point.  Also, the 
doctor indicated that the veteran was inconsistent with 
regard to his documentation and allegations regarding the 
treatment he received for his left middle finger.  In 
addition, the doctor stated that the veteran had other skin 
conditions, Agent Orange exposure, and difficulty following 
treatment plans.

A review of the evidence does not reflect that the veteran 
sustained any damage or additional injury as a result of his 
treatment from the VA.  The only evidence supporting a 
finding that the veteran suffered additional injury as a 
result of VA treatment are the veteran's own statements.  
However, the appellant does not appear to have any medical 
expertise or training, and, as such is not competent to offer 
an opinion on an issue requiring medical evidence for 
resolution.  See Van Slack at 502, citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions or 
evidence of causation, as it requires medical knowledge).  
Moreover, the VA doctor who provided a report of the 
veteran's medical treatment reviewed the veteran's VA medical 
records, and did not note any evidence of negligence in VA 
medical treatment of the veteran's left middle finger.   
Thus, there is no medical evidence showing that the veteran 
suffered additional disability as a result of carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of the VA.  Further, the Board notes that tests of the 
tissues removed during the veteran's July 1998 surgery were 
negative for bacteria or fungi.  Accordingly, there is no 
medical evidence of record to establish that any VA medical 
treatment was the proximate cause of the veteran's post-
operative residuals of his left middle finger infection.  As 
such, the veteran's claim of entitlement to benefits pursuant 
to 38 U.S.C.A. § 1151 must be denied.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to benefits 
under 38 U.S.C.A. § 1151 for post-operative residuals of the 
left middle finger.


ORDER

The claim of entitlement to compensation under the provisions 
of Title 38, United States Code, Section 1151, for 
postoperative residuals of a left middle finger infection is 
denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

